The plaintiff at law obtained judgment on several notes. The defendant at law filed his bill in this Court, stating that the plaintiff at law had loaned moneys to him, and agreed to take the use and occupation of a plantation that belonged to the borrower for the interest. But that the use and occupation was of more value than the interest, and prayed that a credit might be allowed him for the excess. The answer *Page 205 
admitted this statement in substance. And the Court decreed that he should be allowed credit for the excess; and referred it to the master to fake an account and ascertain the amount of the excess.